FILED
                             NOT FOR PUBLICATION                            SEP 03 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RAFAEL ANDRADE RIVAS, AKA                        No. 13-72638
Rafael Rivas Andrade,
                                                 Agency No. A200-951-619
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Rafael Andrade Rivas, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings, Silaya v. Mukasey,

524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the petition for review.

      Substantial evidence supports the BIA’s determination that Andrade Rivas

failed to establish past persecution or a fear of future persecution on account of a

protected ground based on threats to and extortion of his father by gang members

in El Salvador. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An

alien’s desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground.”); see

also Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID

Act “requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”). Thus, Andrade Rivas’s asylum and withholding of

removal claims fail. See Zetino, 622 F.3d at 1015-16.

      PETITION FOR REVIEW DENIED.




                                           2                                    13-72638